Title: To George Washington from Egbert Benson, 24 June 1782
From: Benson, Egbert
To: Washington, George


                  
                     Sir,
                     Poughkeepsie, 24th June 1782.
                  
                  I this morning received your Excellency’s Letter of the 18th
                     Instant, requesting me to undertake as an Arbitrator between the Army and Mr
                     Sands—Altho’ it will in some Measure interfere with my private Business, yet
                     as the Public must be greatly interested in a speedy Determination of the
                     Controversy, I cannot think of declining my Services on this Occasion, and will
                     therefore comply with your Excellency’s Request.
                  A Court of Oyer and Terminer is to be held at this Place tomorrow
                     and how long it will continue cannot now be ascertained; and as it will detain
                     me here the whole of the Sitting I cannot engage to attend to the Business of
                     the Arbitration earlier than the eighth of the next Month, in the mean Time I
                     could wish to meet the Arbitrator nominated on the Part of the Contractors in
                     order that we might fix on the third Person. I am most respectfully Your
                     Excellency’s obedt Servt
                  
                     Egbt Benson
                     
                  
               